Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claim 16 directed to an invention non-elected without traverse.  Accordingly, claim 16 has been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jennifer Mancia on behalf of Jonathan Roberts on 8/24/2022 to cancel new claims 19 and 20, which contain new subject matter.

The application has been amended as follows: 
Cancel claims 16, 19, and 20.

REASONS FOR ALLOWANCE
Before setting for the reasons for allowance, it is noted that a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 June 2022 has been entered.
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the “closest prior art” Fang et al. (CN 105648383 A) (hereinafter “Fang”).

Fang teaches a method for preparing a WC-Co composite powder (i.e., hard metal powder suitable for manufacturing hard metal products comprising metal carbides (WC) and a metallic binder (Co)) for thermal spraying, where a water-soluble tungsten source and a water soluble cobalt source are mixed with water to form a tungsten-cobalt composite salt solution, which is then dried and crystallized in a spray drying tower to obtain hollow-shell spherical tungsten-cobalt composite salt precursor powder (Fang, [0010]). Moreover, Fang teaches that the soluble tungsten source described in step (1) is at least one of ammonium meta tungstate, ammonium para tungstate, tungsten chloride, ethylene glycol tungstate solution, ammonium ortho tungstate and meta tungstic acid (Fang, [0019]). Fang also teaches that the use of water-soluble tungsten and cobalt sources and spray mixing method greatly improves the uniformity of the components, i.e., homogenously distributed throughout the precursor powder (Fang, [0032]). 
Fang further teaches calcining the tungsten-cobalt composite salt precursor powder in an inert atmosphere at a temperature of 300-600°C with the purpose to remove the residual moisture (free water, crystal water, etc.) or ammonia, i.e., NH3 in the powder (Fang, [0011] and [0039]). 
Fang also teaches that the calcined powder is subjected to ball milling and crushing treatment and then mixed with a carbon source water or alcohol to form a composite suspension slurry, which is then dried and crystallized in a spray drying tower to obtain a tungsten-cobalt-carbon composite precursor powder (Fang, [0012-0013]). 
Fang then teaches that the calcined powder is put into a carbonization furnace in a hydrogen atmosphere to obtain WC-Co composite powder at a temperature of 900-1400°C wherein the obtained WC-Co thermal spray powder has high component uniformity (Fang, [0015] and [0023]).

However, Fang also teaches that after spray drying and before the carbonization heat treatment, the precursor powder is subjected to a pre-calcining step at a temperature of 300-600°C for 15-60 minutes (Fang, [0014]), i.e., the heat treatment is not immediately carried out after spray drying as there is an intervening step (pre-calcining) and the temperature is too low to be the claimed second heat treatment. Moreover, Fang does not disclose or suggest that the WC-Co composite powder is agglomerated during the spray drying step as presently claimed.

Therefore, it is clear that Fang does not disclose or suggest the present invention.

In light of the above, claims 1-15 and 17-18 are passed to issue. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738